                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION at LONDON

 MICHAEL STROUD, JR.,                            )
                                                 )
        Petitioner,                              )            Civil No. 6:19-218-WOB
                                                 )
 v.                                              )
                                                 )
 UNITED STATES OF AMERICA,                       )         MEMORANDUM OPINION
                                                 )             AND ORDER
        Respondent.                              )

                                       *** *** *** ***

       Michael Stroud, Jr. is an inmate at the United States Penitentiary – McCreary in Pine Knot,

Kentucky. Proceeding without a lawyer, Stroud filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. [R. 1]. This matter is now before the Court on initial screening pursuant to

28 U.S.C. § 2243. See Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir.

2011). For the reasons set forth below, the Court will deny Stroud’s petition.

       In 2017, the United States filed a criminal information against Stroud, charging him with

possessing a stolen firearm, in violation of 18 U.S.C. §§ 922(j) and 924(a)(2). See United States

v. Stroud, No. 4:17-cr-010 at R. 1 (N.D. Ga. 2017). Stroud waived indictment and pled guilty

pursuant to a negotiated plea agreement. See id. at R. 4. In that agreement, the parties jointly

recommended the statutory maximum sentence of 120 months of incarceration, and the

Government agreed to dismiss the indictment pending against Stroud in another case. See id. at

R. 45 (explaining the plea agreement). The United States District Court for the Northern District

of Georgia then determined that Stroud’s advisory sentencing guidelines range was 140 to 175

months in prison, but it recognized that he was facing a statutory maximum sentence of 120 months.

See id. at R. 20 at 5. Ultimately, the Northern District of Georgia sentenced Stroud to that 120-

month maximum term of imprisonment. See id. at R. 10. Stroud did not file a direct appeal, and
while he subsequently tried to vacate his sentence pursuant to 28 U.S.C. § 2255, his efforts were

unsuccessful. See id. at Rs. 34, 42, 43, 47, 49.

       Stroud has now filed a § 2241 petition with this Court. [R. 1]. Although Stroud’s petition

is difficult to follow, he appears to be arguing that the Northern District of Georgia miscalculated

his advisory sentencing guidelines range.       Specifically, Stroud suggests that the trial court

erroneously determined that his prior Georgia aggravated assault and burglary convictions

constituted crimes of violence, resulting in improper enhancements under the sentencing guidelines.

[See R. 1-1 at 11-17]. To support his petition, Stroud cites several cases, including but not limited

to the United States Supreme Court’s decisions in Descamps v. United States, 133 S. Ct. 2276

(2013), and Mathis v. United States, 136 S. Ct. 2243 (2016), as well as the Eleventh Circuit’s

recent panel opinion in United States v. Moss, 920 F.3d 752 (11th Cir. April 4, 2019). Ultimately,

Stroud asks this Court to “dismiss illegal enhancements and sentence [him] to correct applicable

sentencing under the United States Sentencing Guidelines of 57-71 Months.” [R. 1 at 8].

       Stroud’s petition, however, constitutes an impermissible collateral attack on his sentence.

Although a federal prisoner may challenge the legality of his sentence on direct appeal and through

a timely § 2255 motion, he generally may not do so in a § 2241 petition. See United States v.

Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining the distinction between a § 2255 motion

and a § 2241 habeas petition). After all, a § 2241 petition is usually only a vehicle for challenges

to actions taken by prison officials that affect the way the prisoner’s sentence is being carried out,

such as computing sentence credits or determining parole eligibility. See Terrell v. United States,

564 F.3d 442, 447 (6th Cir. 2009). Simply put, Stroud cannot use a § 2241 petition as a way of

challenging his sentence.

       It is true that, in Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), the United States Court of

Appeals for the Sixth Circuit recognized an exception to this rule which would allow a prisoner to
                                                   2
challenge his sentence in a § 2241 petition. However, the Sixth Circuit expressly limited its

decision to the following, narrow circumstances:

       (1) prisoners who were sentenced under the mandatory guidelines regime pre-
       United States v. Booker, 543 U.S. 220 . . . (2005), (2) who were foreclosed from
       filing a successive petition under § 2255, and (3) when a subsequent, retroactive
       change in statutory interpretation by the Supreme Court reveals that a previous
       conviction is not a predicate offense for a career-offender enhancement.

Id. at 599-600.

       Those circumstances do not apply in this case. As an initial matter, the trial court sentenced

Stroud in 2017, well after the Supreme Court’s decision in Booker made the sentencing guidelines

advisory rather than mandatory. On this basis alone, Stroud’s petition does not fall within Hill’s

limited exception for bringing a § 2241 petition to challenge his federal sentence. See Loza-Gracia

v. Streeval, No. 18-5923 (6th Cir. March 12, 2019) (“Loza-Gracia cannot proceed under Hill

because he was sentenced in 2011, long after the Supreme Court’s January 2005 Booker decision

made the guidelines advisory rather than mandatory.”); Contreras v. Ormond, No. 18-5020 (6th

Cir. Sept. 10, 2018) (“[The petitioner’s] case does not fall within the narrow exception recognized

by Hill because he was sentenced post Booker in 2009, under the advisory sentencing

guidelines.”); Arroyo v. Ormond, No. 17-5837 (6th Cir. April 6, 2018) (holding that since the

petitioner was sentenced after Booker, his “claim does not fall within Hill’s limited exception for

bringing a § 2241 habeas petition to challenge a federal sentence”). Thus, Stroud’s attack on his

sentence does not even get off the ground.

       Moreover, Stroud has not identified a subsequent, retroactive change in statutory

interpretation by the Supreme Court that applies to his case. To be sure, Stroud relies on the

Descamps and Mathis, but the Supreme Court decided those cases well before Stroud was even

charged in his criminal case, let alone pled guilty and was sentenced. In other words, those cases

were not decided “subsequent” to Stroud’s case and, thus, nothing prevented him from raising his
                                                 3
Descamps and Mathis-related arguments on direct appeal and/or in a § 2255 motion. And to the

extent that Stroud relies on the Eleventh Circuit’s April 4, 2019 panel decision in Moss, 920 F.3d

at 752, that opinion has been vacated because the case is set to be reheard en banc. United States

v. Moss, 928 F.3d 1340 (11th Cir. July 15, 2019).

       In light of the foregoing analysis, it is ORDERED as follows:

       1. Stroud’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

           DENIED;

       2. This action is DISMISSED and STRICKEN from the Court’s docket; and

       3. The Court will enter a corresponding Judgment.

       This 18th day of September, 2019.




                                                4
